DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 20-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2013/0087174) in view of Singh et al. (US 7,204,913) and in view of applicant’s admitted prior art (AAPA).

Sun discloses [0010] In yet another embodiment, a method for in-situ chamber dry clean includes a first step of supplying a first gas including a mixture of at least a BCl.sub.3 (Boron trichloride which is a chlorine containing gas) gas and a CF.sub.4 gas into the processing chamber [0026] In one embodiment, the boron containing gas supplied in the first cleaning gas includes BCl.sub.3, BH.sub.3, B.sub.2H.sub.6, or other suitable boron containing gas and the like. The fluorine containing gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein the x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas as used in the first cleaning gas may be selected from a group consisting of CF.sub.4, CHF.sub.3, CH.sub.2F.sub.2, C.sub.2F.sub.6, C.sub.2F.sub.8, SF.sub.6, NF.sub.3 and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2 (Chlorine gas), HCl, SiCl.sub.4, or other suitable chlorine containing gases and the like, 
A second step of applying a second gas including at least a Cl.sub.2 gas into the processing chamber Sun clearly suggests Cl2 alone can be used for the second step. [0029] the halogen containing gas supplied in the second cleaning gas may assist continuing removing the Cl.sub.2, HCl, SiCl.sub.4, or other suitable chlorine containing gas and the like. The inert gas may be supplied in the second cleaning gas may include He, Ar, or other suitable gases. The term “may be supplied” suggests also the possibility where the inert gas may not be supplied.
 A third step of supplying a third gas including a mixture of at least an oxygen containing gas and CF.sub.4 gas into the processing chamber.  [0032] Subsequently, at block 306, a third cleaning gas is supplied into the etch processing chamber to continuing removing contaminates and film residuals from the interior of the etch processing chamber. The third gas may be provided after the flow of the second gas has terminated, or the flows may be gradually transitioned. In one embodiment, the third cleaning gas includes at least an oxygen containing gas. In another embodiment, the third cleaning gas includes a mixture of at least the oxygen containing gas, a fluorine containing gas and a halogen containing gas. The halogen containing gas and the fluorine containing gas supplied in the third cleaning gas may assist continuing removing the remaining residuals from the interior of the plasma processing chamber. The oxygen containing gas supplied in the third gas may assist removing carbon containing residuals, such as carbon polymers from photoresist layer or mask layer, from the processing chamber. In one embodiment, the fluorine containing gas as used in the third cleaning gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas may be selected from a group consisting of CF.sub.4, CHF.sub.3, CH.sub.2F.sub.2, C.sub.2F.sub.6, C.sub.2F.sub.8, NF.sub.3 (Nitrogen trifluoride), and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4 or other suitable chlorine containing gases and the like. The oxygen containing gas may be supplied in the third cleaning gas may include O.sub.2, N.sub.2O, NO.sub.2, CO, CO.sub.2 or other suitable gases. 
Sun clearly proposes the third cleaning gas includes at least an oxygen containing gas which can be N.sub.2O, NO.sub.2, CO, CO.sub.2, these gases are not “oxygen gases” since by definition “oxygen gas” is defined as O2. Sun never state that the oxygen containing gas has to be O2.
The three cleaning steps are performed in sequence (see Fig. 3). In [0026] Sun recites NF3 as an equivalent to CF4.
 It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in the prior art
	The method of Sun involves subjecting a sample on which a metal element-containing film (Ti or Hf or metal materials) [0006] is disposed to plasma etching in a processing chamber.
It is noted that Sun is silent about a step of depositing (seasoning) using a silicon element-containing gas after the 3 cleaning steps and prior to the etching step.
	Singh discloses a semiconductor processing chamber having a silicon containing pre-coat seasoning. The seasoning pre-coat could be a CFx based layer and/or a silicon based layer. The cleaning preferences for a silicon based pre-coat are described more fully with reference to FIG. 10. The silicon containing chamber pre-coat is achieved with plasmas containing mixtures of SiCl.sub.4 (Silicon tetrachloride), SiHCl.sub.3, SiH.sub.2Cl.sub.2, SiBr.sub.4 and tetraethyl orthosilicate (TEOS) (Col. 11, line 35).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify the method of Sun by depositing a silicon based pre-coat as a seasoning layer after chamber cleaning and before etching because Singh teaches it is conventional to do so.
One of ordinary skill in the art would have been motivated to modify the method of Sun by depositing a silicon based pre-coat as a seasoning layer after cleaning the chamber and prior to etching in order to obtain conditions where the chamber state is the same for every wafer being processed, thereby allowing for reproducible and repeatable process operations for each successive wafer and extending the mean time between cleans, as suggested by Singh.

	It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to repeat any of the five steps of the proposed combined method of Sun and Singh, including all five steps, when one application of each or all is not enough to perform the cleaning, seasoning and etching steps as originally desired.
The proposed method of Sun modified by Singh, as set-forth above, does have to repeat steps 1 to 4 after the predetermined number of one wafer has been etched as suggested by Singh Fig. 6 where the “provide clean chamber” step 160 is replaced by the cleaning method of clean a plasma processing chamber prior to and after a plasma etching process.

Sun teaches it is important to remove and clean such metal containing etching by-products periodically [0006], which clearly suggests that the multiple step cleaning has to be performed cyclically prior to etching.
As stated above, one of ordinary skill in the art would have been motivated to modify the method of Sun by depositing a silicon based pre-coat as a seasoning layer after cleaning the chamber and prior to etching a wafer sample in order to obtain conditions where the chamber state is the same for every wafer sample being etch processed, thereby allowing for etch reproducible and repeatable process operations for each successive wafer sample and extending the mean time between cleans, as suggested by Singh.
As a result all 4 steps, including a first step of subjecting an inside of the processing chamber to plasma cleaning using a boron element-containing gas; a second step of subjecting the inside of the processing chamber to plasma cleaning using a chlorine gas after the first step; a third step of subjecting the inside of the processing chamber to plasma cleaning using a fluorine element-containing gas after the second step; a fourth step of depositing a chamber wall-deposited film in the processing chamber by plasma using a silicon element-containing gas after the third step, have to be performed every time the chamber is cleaned in order to etch at 
Since the proposed combination of the methods of Sun and Singh suggests “periodically” cleaning/seasoning befor and after at least one wafer is etched, then necessarily Sun and Singh suggest the first step, the second step, and the third step of a second periodical cleaning/seasoning are sequentially carried out after the first step to the fifth step of a previous periodical cleaning/seasoning/etching are sequentially performed or repeated until a predetermined number of samples (at least one) is/are all subjected to plasma etching.
As to the new limitation of “the first step, the second step, the third step, and the fourth step are performed before the inside of the processing chamber is subjected to any etching”, applicants specification disclose “[0003] When a sample containing the metal material (for example, TiN) is etched, a metal material residue (metal residue) may be deposited on an inner wall of a chamber, which complicates the removal of the metal material residue provided by plasma cleaning. As described in JP-2011-192872-A, a technique of previously subjecting an inner wall of a processing chamber before etching to coating using a silicon element-containing gas, and thereafter etching a metal material to prevent a metal residue from being directly deposited on the inner wall of the processing chamber has been known as a technique of solving such a problem” in the “Description of the Related Art” background section.
Regarding claims 22, 25,  Singh discloses: The silicon containing chamber pre-coat is achieved with plasmas containing mixtures of silicon containing feed gas, with oxygen and/or nitrogen. Inert gases, e.g., helium and argon may also be added to the gas mixture. Exemplary silicon containing feed gases include: SiH.sub.4, Si.sub.2H.sub.6, SiH.sub.3CH.sub.3, Si(CH.sub.3).sub.3, SiF.sub.4, SiCl.sub.4, SiHCl.sub.3, SiH.sub.2Cl.sub.2, SiBr.sub.4 and tetraethyl orthosilicate (TEOS). The silicon containing pre-SiCl.sub.4 and O.sub.2 gases may be represented by SiO.sub.xCl.sub.z, where x is a real number between 0 and 2. An exemplary range of the processing parameters for applying the silicon containing pre-coat generated from a SiCl.sub.4 and O.sub.2 is listed in Table 3 (Col. 11, line 35).
As to claims 23-24, 26-27, Sun discloses: [0026] In one embodiment, the boron containing gas supplied in the first cleaning gas includes BCl.sub.3, BH.sub.3, B.sub.2H.sub.6, or other suitable boron containing gas and the like. The fluorine containing gas may generally have a formula of C.sub.xF.sub.y or C.sub.xH.sub.yF.sub.z, wherein the x, y, z are integers greater than or at least 1. In one embodiment, the fluorine containing gas as used in the first cleaning gas may be selected from a group consisting of CF.sub.4, CHF.sub.3, CH.sub.2F.sub.2, C.sub.2F.sub.6, C.sub.2F.sub.8, SF.sub.6, NF.sub.3 and the like. The halogen containing gas may be selected from a group consisting of Cl.sub.2, HCl, SiCl.sub.4, or other suitable chlorine containing gases and the like. In one example, the boron containing gas supplied in the first cleaning gas is BCl.sub.3, the fluorine containing gas supplied in the first cleaning gas is CF.sub.4 and the halogen containing gas supplied in the first cleaning gas is Cl.sub.2. [0029] The inert gas may be supplied in the second cleaning gas may include He, Ar, or other suitable gases. In one example, the halogen containing supplied in the second cleaning gas is Cl.sub.2 and the inert gas is Ar.





Regarding the newly added limitation of “the first step, the second step, and the third step are sequentially carried out after the first step to the fifth step are sequentially repeated for each of a predetermined number of samples until the predetermined number of samples are all subjected to plasma etching, and wherein the third step and the fourth step are 
Note that the applicant never defines or even uses the term “lot” in his specification. Note also that the term “predetermined number of samples” is open to any interpretation sine the predetermining is not positively defined.
To illustrate the examiner position, and for simplicity, say that the process chamber processes a number of N wafers in a given time, like a day, and say that a lot of wafers has the arbitrary number of 10 wafers in each lot.
If N = 22, then there are two lots in the N wafers. If one decides to name the sequence of 22 wafers as:
N = W1, W2, W3, W4 …………………………….W21, W22
And if one calls: wafers (W2 to W11) the first lot, and wafers (W12 to W21) the second lot.
Then the sequence of wafers N = the sequence of:  W1, first lot, second lot, W22.
One can arbitrarily call the first lot plus the second lot the “predetermined number of samples”

Then the proposed combination of the methods of Sun and Singh can read on:
22) are sequentially carried out after the first step to the fifth step are sequentially repeated for each of a predetermined number of samples (first lot plus second lot) until the predetermined number of samples are all subjected to plasma etching, and wherein the third step and the fourth step (during processing of wafer W1) are  also performed at the start of processing of each of a plurality of lots (first lot and second lot) before the inside of the processing chamber is subjected to any etching of any sample of each said lot so as to maintain an etching rate substantially constant for processing of the first through fifth steps for each of said predetermined number of samples of each said lot”.

Response to Arguments
Applicant's arguments filed 11/12/21 have been fully considered but they are not persuasive because, as shown above, the newly added limitation “the first step, the second step, and the third step are sequentially carried out after the first step to the fifth step are sequentially repeated for each of a predetermined number of samples until the predetermined number of samples are all subjected to plasma etching, and wherein the third step and the fourth step are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD DAHIMENE whose telephone number is (571)272-2410. The examiner can normally be reached 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D/Examiner, Art Unit 1713                                                                                                                                                                                                        /DUY VU N DEO/Primary Examiner, Art Unit 1713